Broyles, C. J.
As stated in the brief of counsel for the plaintiff in error; “Under the agreed statement of facts the sole question involved in this controversy is as to whether or not plaintiff in error, the warehouseman, used ordinary diligence in the storing of the material delivered to it by the bailor, German Potash Syndicate, and in the-shipping of the carload of kainit or manure salts to the Jackson Fertilizer Company, the customer of defendant in error.” Under repeated rulings of the Supreme Court and of this court, questions of negligence, including the question whether the plaintiff or the defendant in a case has exercised ordinary care or diligence, are for the jury to determine, and where the finding of the jury on such issues is supported by any evidence, and that finding has been approved by the trial judge, and by the judge of the superior court on certiorari proceedings, this court is without authority to interfere. Under these rulings and the facts of the instant case, this court can not hold, as a matter of law, that the overruling of the certiorari was error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.